


110 HR 7057 IH: Military Personnel Citizenship

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7057
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a liaison with the Federal Bureau of
		  Investigation in United States Citizenship and Immigration Services to expedite
		  naturalization applications filed by members of the Armed Forces and to
		  establish a deadline for processing such applications.
	
	
		1.Short titleThis Act may be cited as the
			 Military Personnel Citizenship
			 Processing Act.
		2.Office of the FBI
			 Liaison
			(a)EstablishmentSection 451 of the Homeland Security Act of
			 2002 (6 U.S.C. 271) is amended—
				(1)by striking the Bureau of
			 each place it appears and inserting United States; and
				(2)by adding at the end the following:
					
						(g)Office of the
				FBI Liaison
							(1)In
				generalThere shall be an
				Office of the FBI Liaison in United States Citizenship and Immigration
				Services.
							(2)FunctionsThe
				Office of the FBI Liaison shall monitor the progress of the functions of the
				Federal Bureau of Investigation in the naturalization process to assist in the
				expeditious completion of all such functions pertaining to naturalization
				applications filed by current or former members of the Armed Forces under
				section 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439 and
				1440).
							(3)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				subsection.
							.
				(b)RulemakingNot
			 later than 180 days after the date of the enactment of this Act, the Attorney
			 General, in consultation with the Director of United States Citizenship and
			 Immigration Services shall promulgate rules to carry out the amendment made by
			 subsection (a)(2).
			3.Deadline for
			 processing and adjudicating naturalization applications filed by members of the
			 Armed Forces
			(a)In
			 generalSection 328 of the
			 Immigration and Nationality Act (8 U.S.C. 1439) is amended by adding at the end
			 the following:
				
					(g)Not later than 6
				months after receiving each application filed under subsection (a) or section
				329(a), United States Citizenship and Immigration Services shall—
						(1)process and
				adjudicate the application; or
						(2)provide the
				applicant with—
							(A)an explanation for
				its inability to meet the processing and adjudication deadline under this
				subsection; and
							(B)an estimate of the
				date by which the application will be processed and adjudicated.
							(h)The Director of
				United States Citizenship and Immigration Services shall notify the Attorney
				General of every application filed under subsection (a) or section 329(a) that
				is not processed and adjudicated within 1 year after it was
				filed.
					.
			(b)GAO
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Comptroller General shall submit a report to Congress that
			 contains the results of a study regarding the average length of time taken by
			 United States Citizenship and Immigration Services to process and adjudicate
			 applications for naturalization filed by members of the Armed Services.
			(c)Annual
			 reportThe Director of United States Citizenship and Immigration
			 Services shall annually submit a report to Congress that sets forth, for each
			 year, the average time between the date on which an application is filed under
			 section 328(a) or section 329(a) and the date on which the application is
			 adjudicated.
			4.Sunset
			 provisionThis Act and the
			 amendments made by this Act are repealed on the date that is 5 years after the
			 date of the enactment of this Act.
		
